Filed 2/6/20
               CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION ONE


THE PEOPLE,                               B296587

       Plaintiff and Respondent,          (Los Angeles County
                                          Super. Ct. No. TA119584)
       v.

LUIS TORRES,

       Defendant and Appellant.




      APPEAL from an order of the Superior Court of
Los Angeles County, Sean D. Coen, Judge. Appeal dismissed.
      A. William Bartz, Jr., under appointment by the Court
of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, William H. Shin and Nancy Lii
Ladner, Deputy Attorneys General, for Plaintiff and Respondent.
       After his direct appeal had concluded, Luis Torres filed a
motion in the trial court to modify his sentence by reducing his
restitution fine based on his inability to pay it. The trial court
denied the motion, and Torres appealed. The Attorney General
argues that the order is nonappealable because the trial court did
not have jurisdiction to grant the motion. Torres replies that the
court had jurisdiction under Penal Code section 1237.2,1 which
provides that “[t]he trial court retains jurisdiction after a notice
of appeal has been filed to correct any error in the imposition or
calculation of fines, penalty assessments, surcharges, fees, or
costs upon the defendant’s request for correction.” We hold that
this provision, which was enacted to allow trial courts to correct
errors in fines and assessments notwithstanding a pending direct
appeal, does not apply after the defendant’s direct appeal has
concluded. Because Torres’s motion to modify his sentence was
filed after the conclusion of his direct appeal and there was no
other basis for trial court jurisdiction over Torres’s motion, the
order denying his motion is nonappealable. We therefore dismiss
the appeal.

      FACTUAL AND PROCEDURAL BACKGROUND
      In January 2014, a jury convicted Torres of first degree
murder and found true certain gang and firearm enhancements.
The court sentenced him to 75 years to life in prison and
ordered him to pay $70 in court assessments and a $10,000
restitution fine. This court affirmed the judgment as to Torres
in an unpublished opinion. (People v. Jones (Oct. 28, 2016,
B254370).) Torres did not challenge, and we did not address,

      1   Subsequent statutory references are to the Penal Code.




                                  2
the assessments or restitution fine. Our remittitur issued in
January 2017.
      In November 2018, Torres filed a motion in the superior
court for modification of the restitution fine on the ground that
the court imposed the fine without determining whether he had
the ability to pay it. He sought a reduction of the fine to $200.
      The court denied the motion without stating its reasons.
Torres filed a notice of appeal. Relying on People v. Dueñas
(2019) 30 Cal.App.5th 1157 (Dueñas), he contends that the
imposition of a $10,000 restitution fine in this case was “based
upon the erroneous assumption that he could pay his fine out of
his future wages while incarcerated.”
      The Attorney General argues that this appeal must
be dismissed because the trial court did not have jurisdiction
to grant Torres’s motion and, therefore, the order denying
the motion is nonappealable. Torres contends that the order
is appealable because the trial court had jurisdiction over his
motion pursuant to section 1237.2. We disagree with Torres
and dismiss the appeal.

                          DISCUSSION
      Generally, once a judgment is rendered and execution of
the sentence has begun, the trial court does not have jurisdiction
to vacate or modify the sentence. (People v. Karaman (1992)
4 Cal.4th 335, 344; People v. Hernandez (2019) 34 Cal.App.5th
323, 326.) If the trial court does not have jurisdiction to rule on
a motion to vacate or modify a sentence, an order denying such
a motion is nonappealable, and any appeal from such an order
must be dismissed. (People v. Turrin (2009) 176 Cal.App.4th
1200, 1208 (Turrin); People v. Chlad (1992) 6 Cal.App.4th, 1719,
1725–1726; People v. Fuimaono (2019) 32 Cal.App.5th 132, 135.)




                                 3
Here, the execution of Torres’s sentence began before he filed the
motion that is the subject of this appeal. Unless an exception to
the general rule applies, the trial court did not have jurisdiction
to rule on his motion and the appeal must be dismissed.
       There are exceptions to the general rule. A court
may recall a sentence and resentence a defendant under
certain circumstances within 120 days of the defendant’s
custody commitment. (§ 1170, subd. (d)(1).) Resentencing
is also authorized under the circumstances specified in
sections 1170.126, 1170.18, and 1170.95. Courts may correct
computational and clerical errors at any time. (Turrin, supra,
176 Cal.App.4th at p. 1205.) Unauthorized sentences and
“ ‘ “obvious legal errors at sentencing that are correctable
without referring to factual findings in the record or remanding
for further findings” ’ ” are correctable at any time. (Ibid.; see
People v. Picklesimer (2010) 48 Cal.4th 330, 338.) Torres’s claim
under Dueñas, which is based upon factual arguments concerning
his ability to pay, does not fall within any of these exceptions.
(See Turrin, supra, 176 Cal.App.4th at pp. 1205–1206.) Torres
does not contend otherwise.
       Torres argues that the trial court had jurisdiction to
rule on his motion based on language in section 1237.2. That
section, enacted in 2015, provides: “An appeal may not be taken
by the defendant from a judgment of conviction on the ground
of an error in the imposition or calculation of fines, penalty
assessments, surcharges, fees, or costs unless the defendant
first presents the claim in the trial court at the time of
sentencing, or if the error is not discovered until after sentencing,
the defendant first makes a motion for correction in the trial
court, which may be made informally in writing. The trial court




                                  4
retains jurisdiction after a notice of appeal has been filed
to correct any error in the imposition or calculation of fines,
penalty assessments, surcharges, fees, or costs upon the
defendant’s request for correction. This section only applies
in cases where the erroneous imposition or calculation of fines,
penalty assessments, surcharges, fees, or costs are the sole issue
on appeal.” (Stats. 2015, ch. 194, § 3, pp. 2000–2001.)
       Torres contends that the second sentence of the statute—
“[t]he trial court retains jurisdiction after a notice of appeal has
been filed to correct any error in the imposition or calculation
of fines”—provided the trial court with jurisdiction to rule on
his motion. (§ 1237.2.) Torres is challenging the imposition
of his restitution fine, and he filed his motion “after a notice
of appeal ha[d] been filed.” Therefore, he concludes, the court
had jurisdiction to correct the alleged error. We disagree.
       In interpreting a statute, “ ‘ “our fundamental task . . . is
to determine the Legislature’s intent so as to effectuate the law’s
purpose.” [Citations.] “We begin with the plain language of
the statute, affording the words of the provision their ordinary
and usual meaning and viewing them in their statutory context,
because the language employed in the Legislature’s enactment
generally is the most reliable indicator of legislative intent.” ’ ”
(Fluor Corp. v. Superior Court (2015) 61 Cal.4th 1175, 1198.)
“If our examination of the statutory language leaves doubt about
its meaning, we may consult other evidence of the Legislature’s
intent, such as the history and background of the measure.”
(People v. Birkett (1999) 21 Cal.4th 226, 231–232.)
       Reading the statutory language in its context,
section 1237.2 generally precludes an appeal from a judgment
of conviction when the appellant’s only issue on appeal is the




                                  5
imposition or calculation of fines, penalty assessments,
surcharges, fees, or costs, unless the appellant had first raised
the issue in the trial court at the time of sentencing or, if the
appellant did not discover the error until after sentencing, the
appellant “first makes a motion for correction in the trial court.”
(§ 1237.2.) Although the filing of a notice of appeal ordinarily
divests the trial court of jurisdiction over the case (People v.
Flores (2003) 30 Cal.4th 1059, 1064; Anderson v. Superior Court
(1967) 66 Cal.2d 863, 865) and would thus preclude a motion
for correction in the trial court, the statute’s second sentence
removes this impediment by providing that “[t]he trial court
retains jurisdiction after a notice of appeal has been filed to
correct any error in the imposition or calculation of fines, penalty
assessments, surcharges, fees, or costs upon the defendant’s
request for correction.” (§ 1237.2.) Thus, a defendant who
discovers an applicable error after he or she files a notice of
appeal from the judgment of conviction must (if no other error is
asserted on appeal) file a motion to correct the error in the trial
court; and, under these circumstances, the trial court shall have
the power to rule on such a motion.
       A primary impetus for section 1237.2 was judicial economy.
As the Judicial Council—the law’s sponsor—advised the
Legislature, the law will reduce “ ‘the burdens associated with
formal appeals and resentencing proceedings stemming from
a common sentencing error. By requiring that this sentencing
error first be raised in the trial court, which has ready access
to the court records and other information necessary to review
and resolve such issues, this proposal would promote judicial
economies and efficiencies by avoiding the costs and burdens
associated with a formal appeal.’ ” (Assem. Com. on Public




                                 6
Safety, Analysis of Assem. Bill. No. 249 (2015–2016 Reg.
Sess.) Mar. 17, 2015, p. 5; Sen. Com. on Public Safety, Analysis
of Assem. Bill. No. 249 (2015–2016 Reg. Sess.) June 9, 2015,
p. 3; see People v. Jordan (2018) 21 Cal.App.5th 1136, 1142
[underpinning section 1237.2 is “the legislative intent of
preserving judicial resources and avoiding appellate review
of ministerial acts”].)
       The second sentence of section 1237.2 was not in the
original draft of the bill. (Assem. Bill No. 249 (2015–2016 Reg.
Sess.) § 2, as introduced Feb. 9, 2015.) That sentence, which
provides for trial court “jurisdiction after a notice of appeal has
been filed to correct any error in the imposition or calculation of
fines . . . upon the defendant’s request for correction,” was added
to address a concern raised by the California Public Defenders
Association (CPDA). The CPDA pointed out that the trial court
loses jurisdiction over a case once the notice of appeal is filed, and
explained that a defendant who belatedly discovers an erroneous
fine could be left without a remedy if he or she is precluded under
the proposed law from challenging the fine on appeal (for failing
to raise it in the trial court) and precluded from correcting the
error in the trial court because that court had lost jurisdiction
over the case. (Assem. Com. on Public Safety, Analysis of
Assem. Bill. No. 249 (2015–2016 Reg. Sess.) Mar. 17, 2015, p. 5.)
The CPDA informed the legislators that its concern would be
addressed by adding the language that was eventually included
as the second sentence in section 1237.2. (Assem. Com. on Public
Safety, Analysis of Assem. Bill. No. 249 (2015–2016 Reg. Sess.)
Mar. 17, 2015, p. 5; see Assem. Amend. to Assem. Bill No. 249
(2015–2016 Reg. Sess.) § 2, Apr. 8, 2015.)




                                  7
       The legislative history thus reveals that a primary
purpose of section 1237.2 is to encourage and facilitate the
prompt and efficient resolution in the trial court of challenges
to fines, assessments, and fees that would otherwise be asserted
on direct appeal; and the statute’s second sentence furthers
that purpose by giving trial courts the power to resolve such
challenges notwithstanding the pending appeal. That purpose
is not served by extending the trial court’s jurisdiction to motions
made after the conclusion of the direct appeal.
       An interpretation of the jurisdictional provision that
limits its application to the time during which a direct appeal
is pending is further supported by the third sentence of
section 1237.2. That sentence provides that the “section only
applies in cases where the erroneous imposition or calculation
of fines, penalty assessments, surcharges, fees, or costs are the
sole issue on appeal.” (§ 1237.2.) The use of the present tense—
“are,” not “were”—points to a pending, not a prior, appeal.
The statute, including its grant of trial court jurisdiction, thus
applies when the issue described in the third sentence is the sole
issue in a pending appeal. Moreover, the “appeal” referred to in
the third sentence is presumably the same appeal referred to in
the first sentence—an “appeal” from “a judgment of conviction.”
Because the third sentence thus limits the statute’s application
to pending direct appeals, the jurisdiction created by the second
sentence exists only during the pendency of the direct appeal.
Here, Torres’s motion to the trial court was not made during
the pendency of any appeal and long after his direct appeal was
complete.
       Torres relies on People v. Hall (2019) 39 Cal.App.5th 502
(Hall). In that case, the defendant asserted on direct appeal




                                 8
that certain fees and an assessment must be reversed, and that
a restitution fine be stayed, pursuant to Dueñas. The defendant
did not challenge the fees, assessments, or fine in the trial
court “either at the time of sentencing or after, as required by
section 1237.2.” (Hall, supra, 39 Cal.App.5th at p. 504.) The
defendant argued that she did not have to raise the contention
earlier because her Dueñas claim is based upon “a violation
of her constitutional rights, not a miscalculation of the fees.”
(Ibid.) The Court of Appeal rejected the argument because
section 1237.2 applies broadly to errors in the imposition of fees,
as well as their calculation. (Hall, supra, 39 Cal.App.5th at
p. 504.) The court then stated the language Torres relies upon:
“Section 1237.2 applies any time a defendant claims the trial
court wrongly imposed fines, penalty assessments, surcharges,
fees, or costs without having first presented the claim in the
trial court, and by the terms of the statute, the trial court retains
jurisdiction pending appeal to correct any error.” (Hall, supra,
39 Cal.App.5th at p. 504.)
       The words “any time” arguably suggest that one may raise
a Dueñas claim even though, as in Torres’s case, the defendant’s
direct appeal has been concluded and the judgment has long
been final. Viewed in its context, however, the court’s “any
time” phrase does not refer to an open-ended time for asserting
a Dueñas claim, but rather to the aspect of section 1237.2 that
generally bars an appeal “any time” a defendant challenges
fines, fees, and assessments without first presenting the
claim in the trial court. To the extent Hall’s “any time” phrase
suggests otherwise, the suggestion is negated by the court’s
statement in the same sentence that “the trial court retains
jurisdiction pending appeal to correct any error.” (Hall, supra,




                                  9
39 Cal.App.5th at p. 504.) The Hall court thus recognized
that the trial court jurisdiction created by section 1237.2
is jurisdiction that exists “pending appeal.” (Hall, supra,
39 Cal.App.5th at p. 504, italics added.) Torres’s motion to
correct his sentence was not made in the trial court while his
appeal was pending.
       For the reasons discussed, we reject Torres’s interpretation
of section 1237.2 and hold that the jurisdiction created by that
statute does not extend beyond the pendency of a defendant’s
direct appeal from his or her judgment of conviction. Because
Torres’s motion to correct his sentence was made after his direct
appeal had concluded, section 1237.2 did not give the trial court
jurisdiction to grant the motion. Because no other jurisdictional
basis applies, the order denying the motion was nonappealable,
and the appeal must be dismissed.




                                10
                        DISPOSITION
     The appeal is dismissed.
     CERTIFIED FOR PUBLICATION.




                                    ROTHSCHILD, P. J.
We concur:




                 CHANEY, J.




                 WEINGART, J.*




     *  Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               11